Exhibit 10.1

Merrill Lynch International


Merrill Lynch Financial Centre
2 King Edward Street
London, England EC1A 1HQ





Dominion Resources, Inc.


120 Tredegar Street
Richmond, VA 23219
                                                                                                 April
5, 2005



Re: Forward Stock Sale Transaction dated September 7, 2004 on the Common Stock,
no par value, of Dominion Resources, Inc. ("Dominion").

Dear Sir/Madam,

This letter memorialises the agreement of Dominion and Merrill Lynch
International ("MLI") to replace, in its entirety, Annex B of the Confirmation
dated September 7, 2004, among Dominion, MLI and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as Agent, bearing ML Ref No. 0483204 (the "Confirmation"),
to among other things, change the Maturity Date with respect to Tranche B to
August 26, 2005. Dominion and MLI hereby agree that Revised Annex B, annexed
hereto, shall replace and supersede in its entirety, Annex B of the Confirmation
for all settlements subsequent to the date hereof. In all other respects, the
Confirmation shall remain in force and full force and effect. All capitalized
terms not defined herein shall have the respective meaning ascribed to such term
in the Confirmation.

Please acknowledge your agreement with the foregoing by countersigning a copy of
this letter where indicated and returning to Brian Carroll by mail and by fax to
4 World Financial Center (17), New York, NY 10080, fax number (917) 778-0835.



Very truly yours,

Merrill Lynch International

By:

_/s/ Kristen Chung ___
Kristen Chung
Authorized Signatory



 

Acknowledged and Agreed:

Dominion Resources, Inc.

By:

/s/ G. Scott Hetzer
        Senior Vice President
        and Treasurer

 

 



--------------------------------------------------------------------------------



REVISED ANNEX B

Base Amount:

5,000,000 Shares

Maturity Date:

August 26, 2005, which date shall be the last date upon which shares must be
delivered in the event of Physical Settlement and purchases by Party A will have
settled pursuant to Cash Settlement.

Maturity Forward Price:

$64.11

Early Settlement
Forward Price:

Party B may choose to exercise the contract early and, if Physical Settlement
applies, by delivering some or all of the underlying Shares in exchange for a
Forward Price under the schedule below.

 

For the avoidance of doubt, the relevant Settlement Date for the purposes of the
schedule below shall be
(i) if Physical Settlement applies, the Settlement Date shall be the date upon
which Party A is reflected as the record holder of the relevant Settlement
Shares on the books of the transfer agent of Party B, and (ii) if Cash or Net
Stock Settlement applies, the related Forward Price shall be determined on a
weighted average basis by the date(s) Party A is reflected as the record holder
of the relevant Close-out Shares on the books of the transfer agent of Party B.

 

 

During Period (Settlement Dates are inclusive):

Forward Price:

From April 4, 2005 until April 30, 2005
From May 1, 2005 until May 25, 2005
From May 26, 2005 until June 30, 2005
From July 1, 2005 until July 31, 2005
From August 1, 2005 to August 25, 2005

$63.88
$64.06
$63.51
$63.75
$63.94

 

 

 

 

 

 

 

 

 